DETAILED ACTION
Status of Claims
Claims 1 – 20 are pending.
Claims 1, 11, and 19 are independent.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 20 are allowed.


EXAMINER’S AMENDMENT
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Serpinet et al.
Proctor et al. (US Patent No. 4,945,345) is cited to teach a circuit breaker signal for use with a circuit breaker having a switch lever assembly has a housing. An LED associated with each respective circuit breaker is mounted on the housing. A switch extending from the housing comes in contact with the switch lever assembly when the circuit breaker has been activated and activates the associated LED.
Serpinet and Proctor, neither individually, nor in combination, teaches all of the limitations of claim 1, in particularly, “a first visual indicator configured to provide an indication of a state of the air-gap switch, wherein the first visual indicator comprises (i) a first window that is formed as part of the circuit breaker housing, (ii) a first indicator element coupled to the actuator mechanism and (iii) a second indicator element coupled to the actuator mechanism; wherein the actuator mechanism is configured to move the first indicator element into position behind the first window as the actuator mechanism places the air-gap switch into the open state, such that the first indicator element is viewable through the first window  to provide an indication of the open state of the air-gap switch; and wherein the actuator mechanism is configured to move the second indicator element into position behind the first window as the actuator mechanism places the air-gap switch into the closed state, such that the second indicator element is viewable through the first window to provide an indication of the closed state of the air-gap switch”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL S JOHNSON whose telephone number is (571)270-3485. The examiner can normally be reached 10AM-7PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.